                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

  EMILY GEORGE, et al.,                                  )
                                                         )
                        Plaintiffs,                      )
                                                         )
  v.                                                     ) Case No.: 3:18-cv-00512-DCLC-DCP
                                                         )
  WESTGATE RESORTS, LTD., L.P., et al.,                  )
                                                         )
                        Defendants.                      )

  DEFENDANTS’ SUR-REPLY IN OPPOSITION TO MOTION TO WITHDRAW [DE 54]

         Defendants, Westgate Resorts, Ltd., et al. (collectively “Defendants” or “Westgate”),

  pursuant to E.D. Tenn. L.R. 7.1(d) and 83.4, file this Sur-Reply in Support of their Opposition to

  Plaintiffs’ Counsel Motion to Withdraw [DE 54] (the “Motion”).

                                  PRELIMINARY STATEMENT

         It is now undisputable that Washington lawyer John Abrams has deliberately concealed

  his role in this litigation by duping inexperienced practitioners into prosecuting this meritless

  “mass joinder” lawsuit.    While Stewart’s medical condition does not relieve her from the

  obligation she owes to the Court and the Plaintiffs, Defendants are sympathetic to the

  circumstances that have caused her to move withdraw. Stewarts’ affidavits recount Abrams’

  improper behavior. If accurately portrayed, Abrams’ actions evince his total unwillingness to

  comply with the Federal Rules of Civil Procedure and the Eastern District of Tennessee Local

  Rules and complete lack of interest in prosecuting this action. Defendants respectfully submit

  that the Court should require that John Abrams and The Abrams Firm appear and address the

  allegations in Stewarts’ affidavit. To safeguard Plaintiffs’ interest and avoid further delay, the




Case 3:18-cv-00512-DCLC-DCP Document 64 Filed 01/24/20 Page 1 of 5 PageID #: 778
  Court should also require that Counsel provide each Plaintiff notice of the hearing and a means

  to participate.

                                      LAW AND ARGUMENT

          There is sufficient evidence to conclude that Washington lawyer John Abrams is

  practicing law in this District without having sought and obtained permission to appear pro hac

  vice. Indeed, Stewart readily admits that she agreed to appear in this case because she relied on

  the support of The Abrams Firm and Abrams himself represented to her that the “bulk of the

  preliminary casework had already been done.” DE 60-1, ¶ 4. Even though he has not entered an

  appearance, Abrams controls the communications with the Plaintiffs, decides who will appear,

  and collects the legal fees. DE 61-1, ¶ 6.

          These facts prove Abrams’ active representation of the Plaintiffs in the cases pending

  before this Court. E.D. Tenn. L.R. 83.5(a)(1)(“It shall be required to practice generally in this

  Court that an applicant be currently admitted to practice in the highest court of a state, territory,

  or the District of Columbia, and that the applicant appear to the Court to be of good moral and

  professional character . . . .”); E.D. Tenn. L.R. 83.5(b)(1)(permitting attorneys admitted to

  another district court to “practice specially in this district pro hac vice in a particular case” “upon

  motion”); T.C.A. § 23-3-101 (3) (“practice of law means the appearance as an advocate in a

  representative capacity or the drawing of papers, pleadings or documents or the performance of

  any act in such capacity in connection with proceedings pending or prospective before any

  court”); T.C.A. § 23-3-103 (a) (“No person shall engage in the practice of law or do law

  business, or both, as defined in § 23-3-101, unless the person has been duly licensed”).

          While Stewart contends that John Abrams has identified successor counsel, that lawyer

  should not be allowed to rubberstamp legal work. Abrams purposefully retains Tennessee




                                      2
Case 3:18-cv-00512-DCLC-DCP Document 64 Filed 01/24/20 Page 2 of 5 PageID #: 779
  lawyers that he can influence so he can continue to exercise absolute control over this case while

  remaining largely beyond the Court’s oversight. Through this practice, Abrams is deliberately

  circumventing the prohibitions on the unlicensed practice of law which “ensur[e] that the public

  receives high quality legal services.” In re Elrod, No. 1:16-BK-12562-SDR, 2017 WL 5499714,

  at *14 (Bankr. E.D. Tenn. Nov. 14, 2017).       All counsel of record are subject to the Rules of

  Professional Conduct and can be subject to disciplinary action for violating their obligations.

  E.D. Tenn. L.R. 83.7(a). The Court should require “ghost counsel” to appear and explain his

  involvement in this case. See In re Moon Thai & Japanese, Inc., 448 B.R. 576, 577 (Bankr. S.D.

  Fla. 2011)(entering order to show cause precipitated by what appeared to be incompetent and

  wrongful conduct by the lawyers in the firm in this and in other cases filed under Chapter 11 and

  Chapter 13”).

         While Defendants do not seek to further chastise Ms. Stewart, they believe Abrams’

  improper participation in this case must be addressed. While he remains in the shadows, Abrams

  has strategically delayed the prosecution of this action, as he has done in the other “mass

  joinder” lawsuits his law firm is prosecuting. John Abrams’ goal is to delay the litigation to

  continue to ensnare timeshare owners into paying the flat-fee to join in this action. It also cannot

  be overlooked that Westgate continues to be unfairly prejudiced by the pendency of this

  frivolous lawsuit. Because Abrams continues to seek to delay this Court’s rulings on pending

  dispositive motions, motions to which Plaintiffs have failed to respond within the deadlines set

  forth in the applicable rules, Defendants continue to incur defense costs and also have the

  ongoing obligation to report pending litigation to their constituents.




                                      3
Case 3:18-cv-00512-DCLC-DCP Document 64 Filed 01/24/20 Page 3 of 5 PageID #: 780
                                           CONCLUSION

         This Court has the power to issue an Order to Show Cause for an evidentiary hearing

  regarding Abrams’ failure to comply with the Federal and Local Rules. Chambers v. NASCO,

  Inc., 501 U.S. 32, 43 (1991) (internal citations and quotation marks omitted).          Defendants

  respectfully submit that the Court should require that Abrams appear before this Court, explain

  the delays in this action, his failure to comply with the local rules governing multijurisdictional

  practice, and evasion of the Rule 11 certification requirements.

         Because it is readily apparent that Plaintiffs’ interests are not adequately represented, the

  Court should also require Counsel to facilitate their participation in the upcoming hearing by

  providing them notice and a means to participate, either via a telephone conference bridge or

  similar technology. Plaintiffs cannot effectively participate in any other way as most do not

  reside in Tennessee and, as Plaintiffs contend, are financially distressed. In light of the factual

  assertions in Stewart’s declarations, Defendants have served a subpoena on John Abrams for

  production of documents. To provide more clarity regarding Stewart’s assertions, Defendants

  will supplement their opposition with the documents produced by Abrams and the affidavit of

  service.

         Respectfully submitted this 24th day of January, 2020.

                                               GREENSPOON MARDER LLP

                                               /s/ Michelle E. Durieux
                                               Richard W. Epstein
                                               Admitted Pro Hac Vice
                                               Fla Bar No.229091
                                               Richard.Epstein@gmlaw.com
                                               Jeffrey A. Backman
                                               Admitted Pro Hac Vice
                                               Fla Bar No.662501
                                               Michelle E. Durieux
                                               Admitted Pro Hac Vice



                                      4
Case 3:18-cv-00512-DCLC-DCP Document 64 Filed 01/24/20 Page 4 of 5 PageID #: 781
                                                 Florida Bar No. 71716
                                                 Michelle.Durieux@gmlaw.com
                                                 200 East Broward Blvd., Suite 1800
                                                 Fort Lauderdale, FL 33301
                                                 Tel: (954) 491-1120
                                                 Fax: (954) 213-0140

                                                 WOOLF, McCLANE, BRIGHT,
                                                  ALLEN & CARPENTER, PLLC

                                                 By: /s/ Robert L. Vance_________________
                                                    Robert L. Vance (BPR #021733)
                                                    Gregory C. Logue (BPR #012157)
                                                    Post Office Box 900
                                                    Knoxville, Tennessee 37901-0900
                                                    (865) 215-1000
                                                    bvance@wmbac.com
                                                    glogue@wmbac.com

                                                     Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 24, 2020, a copy of the foregoing was filed electronically.

  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

  indicated on the electronic filing receipt. This document was also served via US Mail to the

  following recipients:

         John Abrams
         The Abrams Firm
         202 River Walk Dr,
         Melbourne Beach, FL 32951-3113

         John Abrams
         The Abrams Firm
         1401 Marvin Road NE, Ste 307,
         Lacey, WA 98516-5710

                                                        /s/ Michelle E. Durieux




                                      5
Case 3:18-cv-00512-DCLC-DCP Document 64 Filed 01/24/20 Page 5 of 5 PageID #: 782
